       Case 1:18-cv-11570-ALC-JLC Document 1 Filed 12/11/18 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                  :
 GEICO Indemnity Company as subrogee of           :
 Vincent Hicks,                                   :    Civil Action No.:
                                                  :
                     Plaintiff,                   :
                                                  :                     COMPLAINT
                     v.                           :
                                                  :
 The United States of America,                    :
                                                  :
                     Defendant.                   :
                                                  :

      Plaintiff, GEICO Indemnity Company as subrogee of Vincent Hicks, by way of

Complaint against Defendant, The United States of America, alleges as follows:

                                         PARTIES

      1.      Plaintiff, GEICO Indemnity Company (“Plaintiff”) is a corporation formed

under the laws of the State of Virginia that does business at 1 Geico Boulevard,

Fredericksburg, Virginia 22412.

      2.      Plaintiff is in the business of automobile insurance.

      3.     Plaintiff's insured Vincent Hicks ("Plaintiff's insured") is an individual residing

at 1264 Teller Avenue, Bronx, New York 10456.

      4.     Plaintiff's insured was, at all times relevant hereto, the insured under a certain

GEICO Indemnity Company policy.

      5.     The claims herein are brought against The United States of America.

      6.     The claims herein arise out of a motor vehicle accident involving the vehicle

of Plaintiff's insured and an employee of the United States Government, Postal Service.

      7.     The United States Government, Department of the Post Office is an agency
       Case 1:18-cv-11570-ALC-JLC Document 1 Filed 12/11/18 Page 2 of 4



of the United States of America which by and through its agents, servants, workmen,

employees and/or other representatives, acted on behalf of Defendant, United States of

America, with the full knowledge, consent and authority of Defendant, United States of

America.

                                  JURISDICTION AND VENUE

       8.     Jurisdiction over the United States of America in this case is founded upon

the Federal Tort Claims Act (28 U.S.C. 2671, et seq.) and 28 U.S.C. 1346(b)(1).

       9.     The claims here are brought against the United States of America for money

damages as compensation for loss of property on September 24, 2017 that was caused

by the negligent and wrongful acts and omissions of employees of the United States

Government while acting within the scope of their office of employment, under

circumstances where the United States, if a private person, would be liable to the Plaintiff

in accordance with the laws of the State of New York.

       10.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a)(2) in that all,

or a substantial part of the acts and omissions forming the basis of these claims occurred

in the Southern District of New York.

       11.    An original SF-95 Claim Form was sent to the United States Postal Service

on January 25, 2018. A true copy of the claim is attached hereto as Exhibit A.

       12.    Plaintiff's claim was formally denied by the United States Post Office by letter

dated June 25, 2018. A true copy of the denial is attached hereto as Exhibit B.

       13.    On or about August 10, 2018, Plaintiff submitted a formal request for

reconsideration of the final denial of claim to the United States Postal Service. A true copy

of the request is attached hereto as Exhibit C.
       Case 1:18-cv-11570-ALC-JLC Document 1 Filed 12/11/18 Page 3 of 4



       14.     Less than six (6) months had expired since the date of the June 25, 2018

denial, making the request for reconsideration timely.

       15.     Plaintiff’s request for reconsideration was formally denied by the United

States Post Office by letter dated August 24, 2018. A true copy of the denial is attached

hereto as Exhibit D.

       16.     Less than six (6) months has expired since the August 24, 2018 denial,

making institution of this lawsuit timely.

              ALLEGATIONS APPLICABLE TO ALL CAUSES OF ACTION

       17.     At all times relevant hereto, Plaintiff’s insured owned a 2014 Dodge Durango

("the vehicle of Plaintiff's insured").

       15.     On or about September 24, 2017, Vincent Hicks was operating his vehicle

on E. 168th Street, at or near the intersection with Morris Avenue, in Bronx, New York.

       16.     At the same aforementioned time and place, a United States Post Office

vehicle (hereinafter "Defendant's vehicle") was traveling at the aforementioned location.

       17.     Upon information and belief, at all times relevant hereto, the vehicle being

driven by the United States Postal worker was owned by the United States Post Office, an

Agency of Defendant, United States of America.

       18.     Upon information and belief, at all times relevant hereto, the United States

Postal worker was an employee of the United States Postal Service, an Agency of

Defendant, United States of America.

       19.     At the same aforementioned time and place, the United State Postal worker

operated said vehicle in such an, including, but not limited to, reckless, careless, willful and

wanton and/or negligent manner, so as to sideswipe the vehicle of Plaintiff’s insured.
       Case 1:18-cv-11570-ALC-JLC Document 1 Filed 12/11/18 Page 4 of 4



       20.    As a result of Defendant’s actions and/or omissions, the vehicle of

Plaintiff’s insured sustained property damage.

       21.    As a result of Defendant’s actions and/or omissions, Plaintiff paid

Property Damage claims totaling $3,047.16.

                                  TORTIOUS CONDUCT

       22.    Plaintiff repeats each and every preceding paragraph of the Complaint as if

set forth at length herein.

       23.    Defendant owed a duty of reasonable care to Plaintiff's insured.

       24.    Defendant breached said duty by recklessly, carelessly, willfully and wantonly

and/or negligently failing to pay attention and strike the vehicle of Plaintiff's insured.

                                              REMEDY

       25.    WHEREFORE, the Plaintiff prays for judgment against the Defendant as

follows:

       A.     Money damages in the amount of $3,047.16.

       B.     Such other relief as the Court might deem just and equitable.

 Dated: December 11, 2018                    Law Offices of Jan Meyer & Associates, P.C.


                                             Richard L. Elem, Esq.
                                             Attorney for Plaintiff(s)
                                             1029 Teaneck Road, Second Floor
                                             Teaneck, New Jersey 07666
                                             (201) 862-9500
                                             Maintains a New York Office At:
                                             424 Madison Avenue, 16th Floor
                                             New York, NY 10017
                                             Kindly correspond with our NJ office.
